DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of the Claims
2.	Claims 1-5, 8, 10-12, 17-24 are currently pending. This office action is in response to the amendment filed on 05/17/2022. 
                                           Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-6, 8, 10, 17, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapper (US 2011/02377725 A1) in view of Ander (US 2006/0052561 A1) and Tanaka (US 2016/0017194 A1).
Concerning claim 1 and 8 Clapper teaches pressure sensitive adhesives prepared from (meth)acrylate ester of 2-alkyl alkanols (abstract) which are indicated to be used as tapes which are indicated to comprise a layer of adhesive (paragraph 0001 and 0071), which would correspond to the claimed adhesive sheet having a pressure sensitive layer formed from a pressure sensitive adhesive composition.  The polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027). This corresponds to an alkyl (meth) acrylate having a alkyl groups which is from 12-32 carbon atoms. 
Clapper teaches that the adhesive composition is derived from renewable resources such as plant material (paragraph 0031). The increase in the price of oil and concomitant petroleum derived products, has led to volatile prices and supply for many adhesive products. It is desirable to replace all or part of the petroleum based feedstocks with those derived from renewable resources such as plants, as such materials become relatively cheaper, and are therefore both economically and socially beneficial.  Clapper further indicates that the preferred (meth)acrylate ester monomer is the ester of (meth)acrylic acid with an alkanol derived from a renewable source such as 2-octanol, citronellol, dihydrocitronellol and Guerbet alkanols derived from renewable materials (paragraph 0031). 
Clapper does not specifically teach that the biomass derived alkyl group of the alkyl (meth)acrylate has at least 14 carbon atoms, the amount of biomass derived carbons in the pressure sensitive adhesive or the amount of biomass-derived carbon atoms of the tackifier, the specific amount of tackfier, the ratio of the caroby group contaiing monomer and a hdryoxy group containgin monomer, the thinckness of the pressure sensitive adhesive layer, or the peel strength of the composition on stainless steel .  
Clapper as is indicated above teaches that there is an alkyl (meth)acrylate of the Guebet (meth)acryalte monomer which has a 12-32 carbon atoms in the alkyl chain which can be derived from biomass (paragraph 0031)and which is indicated to be present in an amount of 51 to 99 parts by 100 parts by weight of monomer and which has an overlapping range with the claimed number of carbon atoms in the alkyl group.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use an alkyl (meth)acrylate having a biomass derived alkyl group having the claimed number of carbon atoms because Clapper teaches an alkyl (meth)acrylate having a biomass derived alkyl group having an overlapping range of carbon atoms with the claimed number of carbon atoms. 
Clapper teaches that a tackifier can be used in the pressure sensitive adhesive (paragraph 0018) and that tackifier which is used can be hydrogenated rosin resins, hydrogenated and esterifed rosin resins, hydrogenated terpene resins (paragraph 0066). Concerning the tackifier it should be noticed that terpene and rosin are known plant products and so the terpene or rosin based tackifier resins of Clapper would be expected to have at least some biomass derived carbon atoms.  
Applicants specification indicates that rosin based and terpene based tackifier resins would correspond to tackifiers that are derived from a plant which are used to increase the biomass carbon ratio of the pressure sensitive adhesive (applicants specification paragraph 0079).  As such the rosin and terprene based tackfiers of Clapper would be expected to have the claimed amount of the biomass carbon atoms as they are among the listed plant based which are used to provide the indicated biomass carbon ratio of the tackifier.
Clapper additionally teaches that the tackifier should be used in an amount of from 20 to 150 parts by weight relative to 100 part of the (meth)acrylate polymer (paragraph 0066). This is an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
Clapper teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). It should be noticed that the monomer formed from Guerbet alkanols are indicated to comprise C12-C32 alkyl groups (paragraph 0022). The acrylate or methacrylate group would comprise from 3 to 4 carbon atoms.  This indicates that if the Guerbet alkanols are 100 % biomass derived that the monomer comprises approximately 75 % to 91.4 % of bioderived carbons.  This with the amount of the Guerbet (meth)acrylate in the monomer of from 51-99 wt% would indicate that the amount of biomass derived carbons in the acrylic polymer can be a very least an overlapping range with the claimed range of greater than 50 wt% or 60 wt%. 
Clapper as previously indicated teaches that it is desirable to replace all or part of the petroleum based feedstocks with those derived from renewable resources such as plants, as such materials become relatively cheaper, and are therefore both economically and socially beneficial (paragraph 0031).  
Tanaka is drawn to pressure sensitive adhesives that have a biomass degree of 50% by weight or more a biomass degree of 50% by weight or more and preferably 60% by weight or more and more preferably 70% by weight or more (paragraph 0020) which are indicated to be capable of being acrylic pressure sensitive adhesives (paragraph 0022).  Tanaka further teaches that rosin or terpene based tackifiers produced from a plant-derived raw material is preferably used as tackifier so that the biomass degree can be increased (paragraph 0058).  In order for the tackifier to increase the biomass degree of the pressure sensitive adhesive composition that is indicated to have a biomass degree of 50% by weight or more, the tackifier must have a biomass degree of 50 % by weight or more. Examples include raw rosin such as gum rosin,  wood rosin and tall oil rosin (paragraph 0061) which would be expected to be made of 100% biomass carbon atoms as these tackifiers are a biologically made product.  Tanaka further teaches that the high biomass degree is desired because petroleum based pressure sensitive adhesives contribute to the depletion of oil resources and are not environmentally conscious because of the emission of carbon dioxide as such the use of plant derived raw materials has been recommended (paragraph 0004). 
It would have been obvious to alter the composition of Clapper to have the indicated biomass derived carbon atoms of Tanaka of 50% by mass or more or 60% by mass or more and to include the tackifiers of Tanaka which has a biomass degree of 50% by weight or more in the claimed amount for the purpose of providing a more environmentally friendly pressure sensitive adhesive and to provide a more environmentally friendly tackifier for the biomass derived pressure sensitive composition of Clapper and Clapper teaches an overlapping range with the claimed range of the amount of the tackifier. 
Clapper further teaches that the pressure sensitive composition may further comprise an acid containing monomer (paragraph 0034) which is generally selected form ethylenically unsaturated carboxylic acids (paragraph 0035) and which is preferably present in an amount of from 0.5 to 15 parts by weight (paragraph 0035).  Clapper additionally indicates that pressure sensitive adhesive copolymer can further comprise polar monomers (paragraph 0035) of which preferred ones includes 2-hydroxyethyl (meth)acrylate and which are indicated to be present in amounts of preferably 0.5 to 10 parts by weight based on 100 parts by weight total monomer (paragraph 0038).  Thus given the amounts of both monomers the amount of the carboxyl monomer to the hydroxyl containing monomer is in a range of 30 to .05. 
This is an overlapping range with the claimed range of greater than 1. 
Clapper further teaches that the pressure sensitive adhesive layer can have a thickness of preferably about 25 to 250 microns  (paragraph 0068). This is an overlapping range with the claimed range of less than 100 microns. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use a pressure sensitive adhesive having the claimed combination of carboxy group containing monomer and hydroxy group containing monomer with the claimed content ratio because Clapper teaches that both carboxy group containing monomers and hydroxy group containing monomers can be used in the polymer and provides amounts of each monomer which would indicate an overlapping range with the claimed content and to use the claimed thickness of the pressure sensitive adhesive layer because Clapper teaches an overlapping range with the claimed range of the thickness. 
Clapper does not specifically teach the claimed peel strength of 14 N/20mm or greater to a stainless steel plate. 
Clapper does teach that central to all pressure sensitive adhesives is a desired balance of adhesion and cohesion that is often achieved by optimizing the physical properties of the acrylic elastomer such as glass transition temperature and modulus and often tackifiers or plasticizers are used to modulate the Tg an modulus into an optimal pressure sensitive adhesive range (paragraph 0007) and that adhesion can be measured by the peel strength of the adhesive (paragraph 0004).  Moreover Clapper indicates that the tapes made from the adhesive have an overall balance of adhesive and cohesive characteristics and exceptional adhesion to low surface energy substrates (paragraph 0001). 
Clapper teaches examples of the composition that are indicated to have a 180 °C peel adhesion to stainless steel of values that vary from 32 to 101 N/dm (paragraph 0099 Table 6 examples 12-28) which would correspond to 6.4 to 20.2 N/ 20 mm ( as 1 dm is 100 mm so 5N/20mm would equal 1N/dm).  These values provide an overlapping range with the claimed range of greater than 14 N/ 20 mm.  These examples also indicate that a Guerbet (meth)acrylate ester monomer is used and gives a majority of inventive examples that have Guerbet (meth)acrylate ester monomers have 14-18 carbon atoms in the alkyl group (paragraph 0099 Table 6 examples 15-28 and paragraph 0073 Table 1). 
Clapper teaches that the adhesive polymer includes acid functional monomer which are generally selected from ethyleneically unsaturated carboxylic acids such as (meth)acrylic acids (paragraph 0035) and that these monomers are present in an amount of preferably 0.5 to 15 parts  based on 100 parts by weight total monomer (paragraph 0035) and further indicates that  polar monomer can be present in the polymer in addition to the acid monomer and teaches that preferred polymer monomer include hydroxyethyl (meth)acrylate and that these monomers are preferably present in an amount of from 0.5 to 10 parts by weight (paragraph 0037). 
Ander is drawn to pressure sensitive adhesives (abstract) and teaches that the use of acrylic acid monomer helps provide high adhesion to polar surfaces because of the strong interaction of the strongly polar carboxyl group of acrylic acid to the polar or semipolar substrates (paragraph 0008) which would include metals (paragraph 0004) such as stainless steel.  Additionally Ander indicates that the use polar (meth)acrylates such as 2-hydoxyethyl acrylate, 3-hydroxypropyl acrylate and 4-hydroxybutyl acrylate can help provide high tack for pressure sensitives adhesives by the presence of the polar groups such as  hydroxyl groups (paragraph 0012).  The use of the monomers such as the hydroxy containing (meth)acrylates is indicated to improve the adhesion of the pressure sensitive adhesive up to 50 N/25 mm to polar surfaces (paragraph 0040), which would correspond to 40 N /20 mm. The use of these monomers is also indicated to improve the adhesion to substrates that are non polar (paragraph 0040). As such Ander teaches that both acrylic acid and hydroxyethylacrylate can be used to increase adhesion to polar substrates such as stainless steel, and that this improvement as provided by the monomer can provide an adhesion of up to 40 N/20 mm. The indication of adhesion would correspond to the claimed property of peel strength and would indicate a higher amount of peel strength then is claimed. 
The examples provided by Clapper indicate that the polymer is formed from 28.5 g of a Guerbet monomer, 0.3 g of acrylic acid and 1.2 g of hydoxyethyl acrylate (paragraph 0097) which would correspond to 95 parts by weight of the guerbet monomer, 1 part by weight of the acrylic acid and 4 parts by weight of the hydroxyethyl acrylate monomer.  As such Clapper teaches examples that provide an overlapping range with the claimed range as to the amount of peel strength but uses polymer that do not have even half of the amount of the adhesion improving acrylic acid or hydroxyethyl acrylate which Clapper indicates can be used to make the composition. Clapper also teaches that the adhesive composition is expected to have exceptional adhesion, that a balance of adhesive characteristics is necessary and that the adhesive characteristics can be altered by adding tackifiers or plasticizers to the adhesive composition.  The examples which teach the claimed range peel strength indicates what a useful amount of adhesion for the adhesive composition would be.  
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the polymer of Clapper to provide the claimed range of adhesion to stainless steel because Clapper teaches that adhesion is important, provides examples that have an overlapping range with the claimed peel adhesion indicating that this level of adhesion would be desired and Anders indicates that acrylic acid and hydroxyethyl acrylate monomers indicated to be preferably present in Clapper help provide improved adhesion to polar substrates and as such it would be obvious to one of ordinary skill in the art at the time of filling to alter the amount of the acrylic acid and hydroxyethyl acrylate monomers with the ranges provided by Clapper as indicated by Ander to provide improved adhesion to polar substrates such as stainless steel thereby providing the claimed peel adhesion.  
Concerning claim 2 Clapper teaches the pressure sensitive adhesive composition of claim 1 as is indicated above.  Clapper further teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027).   This monomer is an branched alkyl (meth)acrylate which has a minimum number of carbon atoms in the alkyl group of 12 carbon atoms and can have as many as 32 carbon atoms .  This alkyl group is indicated to be capable of being derived from biomass and to have part or all of the feedstock used to make the indicated structure be derived from biomass (paragraph 0031).  
Concerning the indication that the alkyl group is biomass derived, this can be considered to be a product by process limitation as this limitation depends on what starting materials are used to make the final (meth)acrylate which has the same structure as is indicated by Clapper, and as such the monomer indicated by clapper would meet the claimed limitation.  
Alternatively as was previously stated this alkyl group is indicated to be capable of being derived from biomass and to have part or all of the feedstock used to make the indicated structure be derived from biomass (paragraph 0031).  
As such it would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed biomass derived alkyl group because Clapper teaches that the alkyl group can be partially or fully biomass and that it is desirable to do so.  
When this branched alkyl monomer has a number of carbon atoms of 14 or higher this corresponds to the components of the claimed composition as is indicated in the indication of overlapping range of the number of carbon atoms indicated in the discussion of claim 1.  
The amount of 51-99 parts by weight of the Guerbet (meth)acrylate ester monomer out of 100 parts by weight corresponds to an overlapping range with the claimed range of more than 70%.  It should also be noticed that the exemplary polymers made are made from 28.5 g of Guerbet (meth)acrylate out of 30 grams of monomer or 95 % of the polymer is made from the Guerbet (meth)acrylate monomer (paragraph 0097)
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the indicated monomer because Clapper teaches an overlapping range with the claimed range. 
Concerning claim 3 Clapper teaches the pressure sensitive adhesive composition of claim 1 as is indicated above. The polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027).   This monomer is an branched alkyl (meth)acrylate which has a minimum number of carbon atoms in the alkyl group of 12 carbon atoms.  This alkyl group is indicated to be capable of being derived from biomass and to have part or all of the feedstock used to make the indicated structure be derived from biomass (paragraph 0031).   As this monomer is indicate to be present in an amount of at least 51 parts by weight per 100 parts of monomer then it would also be present in an amount of greater than 50% by weight of the all alkyl (meth)acrylates in the polymer and so would meet the claimed limitation. 
Concerning claim 4 Clapper teaches the pressure sensitive composition of claims 1 as is indicated above and further teaches that the polymer comprises at least on monomer derived from a 2 alkyl alkanol, known as a guerbet alkanol (paragraph 0018). The Guerbet alkanols used are indicated to have from 12 to 32 carbon atoms and result in a (meth)acrylate with a branched alkyl group (paragraph 0020-0023).  As was indicated in the discussion of claim 1 above the range of from 12-32 corresponds to an overlapping range with the claimed range indicated in claim 1 of 14 or more carbon atoms. 
It would have been obvious to one of ordinary skill in the art to use a combination of Guerbet (meth)acrylates having a branched alkyl group of 12 or more carbon atoms to form the claimed pressure sensitive adhesive composition because Clapper teaches that at least one guerbet (meth)acylate monomer is used which includes 2 or more. 
Concerning claim 5 Clapper teaches the pressure sensitive adhesive of claim 1 as is indicated above.  Clapper further teaches that the pressure sensitive composition may further comprise an acid containing monomer (paragraph 0034) which is generally selected form ethylenically unsaturated carboxylic acids (paragraph 0035) and which is preferably present in an amount of from 0.5 to 15 parts by weight (paragraph 0035).  
This is an overlapping range with the claimed range of greater than 1 %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the indicated monomer because Clapper teaches an overlapping range with the claimed range. 
Concerning claim 10 Clapper teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027). This corresponds the claimed monomer structure where the claimed R2 is a C6-C18 alkyl and where the claimed  R3 is a C4-C14 alkyl which are within the claimed range.  Moreover the claimed sum of R2 and R3 from the monomer of Clapper would range from 10 to 30 which is an overlapping range with the claimed range of 22 to 34.  As such the monomer of Clapper differs from the claimed monomer only in the total number of carbon atoms in the alkyl group but teaches an overlapping range with the claimed range 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomer in the pressure sensitive adhesive of Clapper because Clapper teaches a monomer having the same structure and having an overlapping range with the claimed range of carbon atoms. 
Concerning claim 17 Clapper in view of Ander and Tanaka does not specifically teach that the pressure sensitive adhesive sheet is capable of not falling off for at least 60 minutes in a heat resistant holding power test carried out with a load of 500 g at a temperature of 80°C. 
	Clapper in view of Ander and Tanaka does however teach the claimed composition having the claimed components as is indicated above, including that increasing the amount of particular monomers such as acrylic acid and hydroxyethyl acrylate will increase the adhesive capability of the pressure sensitive adhesive. 
The claimed property of the pressure sensitive adhesive as a measurement of the adhesive capability of the adhesive sheet. 
As such this property would be expected to result from the adhesion of the monomers, which result from the tailoring of the carboxy and hydroxy monomers used to increase the adhesion of the pressure sensitive adhesive. 
Concerning claim 20 Clapper further teaches that the amount of tackifier in the pressure sensitive sheet is from 20 to 150 parts per 100 parts of the (meth)acrylate ester (co) polymer (paragraph 0066).  This is an overlapping range with the claimed range of 35 parts by weight or less. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would be obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of tackifier because Clapper teaches an overlapping range with the claimed range. 
Clapper does not specifically teach that the adhesive sheet has a peel strength of 16N/20mm. 
Clapper teaches examples of the polymer composition that are indicated to have a 180 °C peel adhesion to stainless steel of values that vary from 32 to 101 N/dm (paragraph 0099 Table 6 examples 12-28) which would correspond to 6.4 to 20.2 N/ 20 mm ( as 1 dm is 100 mm so 5N/20mm would equal 1N/dm).   Clapper in view of Ander as is indicated in the discussion of claim 1, teaches that it would be obvious to one of ordinary skill in the art at the time of filling to alter the amount of the acrylic acid and hydroxyethyl acrylate monomers with the ranges provided by Clapper as indicated by Ander to provide improved adhesion to polar substrates such as stainless steel  which would provide the claimed peel adhesion.  
Concerning claim 21-22 Clapper in view of Tanaka and Ander teaches the pressure sensitive sheet of claim 1 and 20 indicated above. 
Clapper teaches that the tackifier can include terpene resins (paragraph 0066)
Tanaka teaches that the tackifier is preferably a terpene based tackifier produced from a plant derived raw material so that the biomass degree can be increased (paragraph 0058). Examples of these terpene based tackifiers include terpene phenol resins  and phenol modified terpene based resins (paragraph 0059) which correspond to the  claimed terpene phenol based resin. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed terpene phenol based resin because Clapper teaches the tackifier can be a terpene based resin and Tanaka teaches that terpene based resins including terpene phenol resins and phenol modified terpene based resins are useful for increasing the biomass degree of the adhesive. 
Concerning claim 23 Clapper teaches the pressure sensitive adhesive composition of claim 1 as is indicated above.  
Clapper does not explicitly provide that  the monomers include the alkyl (meth)acrylate having the biomass derived alkyl group with 12 or more carbon atoms at its ester terminus of more than 70% by weight, that the alkyl group consists of those with 14 or more carbon atoms, that the alkyl group includes a alkyl group with 22 or more carbon atoms and that the monomer includes 2 or more species of alkyl (meth)acrylate having different biomass derivbed alkyl group  with the monomer used int largest quantity being present at 90% or lower of the bio masse derieved alkyl (meth)acrylate content. 
Clapper further teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027).   This monomer is an branched alkyl (meth)acrylate which has a minimum number of carbon atoms in the alkyl group of 12 carbon atoms and can have as many as 32 carbon atoms .  This alkyl group is indicated to be capable of being derived from biomass and to have part or all of the feedstock used to make the indicated structure be derived from biomass (paragraph 0031).  
Concerning the indication that the alkyl group is biomass derived, this can be considered to be a product by process limitation as this limitation depends on what starting materials are used to make the final (meth)acrylate which has the same structure as is indicated by Clapper, and as such the monomer indicated by clapper would meet the claimed limitation.  
Alternatively as was previously stated this alkyl group is indicated to be capable of being derived from biomass and to have part or all of the feedstock used to make the indicated structure be derived from biomass (paragraph 0031).  
When this branched alkyl monomer has a number of carbon atoms of 22 or higher this corresponds to the components of the claimed composition as is indicated in the indication of overlapping range of the number of carbon atoms indicated in the discussion of claim 1.  
The amount of 51-99 parts by weight of the Guerbet (meth)acrylate ester monomer out of 100 parts by weight corresponds to an overlapping range with the claimed range of more than 70%.  It should also be noticed that the exemplary polymers made are made from 28.5 g of Guerbet (meth)acrylate out of 30 grams of monomer or 95 % of the polymer is made from the Guerbet (meth)acrylate monomer (paragraph 0097)
Clapper further teaches that the polymer comprises at least on monomer derived from the guerbet alkanol (paragraph 0018). The indication of at least one Guerbet monomer indicates that 2 guerbet monomers can be used together, and the example s of the monomers used indicate that mixtures of the guerbet monomers can be used as a monomer as well as single guerbet monomers (paragraph 0073 Table 1). The use of a single guerbet monomer would result in a 100 % ratio of the total of biomass of one Guerbet monomer and 0 % of any other monomer. Any mixture must have less than 100% and one of ordinary skill in the art would recognize as each of these monomers can be used alone any mixture of these monomers can be used, such as equal amounts of 2 monomers resulting is a 50% ratio, as each monomer can be used alone and so can be used in any ratio of from 0 to 100% of the other biomass derived alkyl (meth)acrylates.  This would provide an overlapping range with the claimed range of 90% by weight or lower of the total biomass derived alkyl (meth)acrylate. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art to use a combination of Guerbet (meth)acrylates having a branched alkyl group of 2 or more carbon atoms, in the claimed ratio and the claimed amount to form the claimed pressure sensitive adhesive composition because Clapper teaches that at least one guerbet (meth)acylate monomer is used which includes 2 or more, and teaches overlapping ranges as to the number of carbon atoms in the guerbet (meth)acylate monomer, amount of guerbet (meth)acylate monomer and ratio of the guerbet (meth)acylate monomers to one another. . 
Concerning claim 24 Clapper further teaches that the pressure sensitive adhesive can be in the form of a pressure sensitive adhesive transfer tape where a layer of adhesive is deposited on a release liner for application to a permanent substrate at a later time (paragraph 0071). One of ordinary skill in the art would recognize that a release liner is intended to be removed from the adhesive sheet. The removal of the release liner from the pressure sensitive adhesive sheet would result in the claimed substrate free double faced pressure sensitive adhesive sheet consisting of a single layer of the pressure sensitive adhesive layer. 
It would have been obvious to one of ordinary skill in the art at the time of filling to form the pressure sensitive adhesive sheet form of a pressure sensitive adhesive transfer tape where a layer of adhesive is deposited on a release liner and to remove the release layer to give the claimed double face pressure sensitive adhesive sheet because Clapper teaches that the adhesive can be formed into the indicated transfer tape by depositing on a release layer and it would be obvious to  remove the release layer to provide the indicated pressure sensitive adhesive when needed. 

4.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clapper (US 2011/02377725 A1) in view of Ander (US 2006/0052561 A1) and Tanaka (US 2016/0017194 A1) as applied to claim 1 above, and further in view of Kavanagh (US 2009/0208740 A1) .
	Concerning claim 1 Clapper in view of Ander and Tanaka teaches the pressure sensitive sheet of claim 1 as is indicated above. Clapper further teaches that the pressure sensitive adhesive composition can be crosslinked including by post added crosslinkers such as multifunctional benzophenones and triazines (paragraph 0039) which would be considered to be crosslinking agents. 
Clapper does not specifically teach the use of one of the claimed crosslinking agents. As is indicated above Clapper does indicate that that the pressure sensitive composition may further comprise an acid containing monomer (paragraph 0034) which is generally selected form ethylenically unsaturated carboxylic acids (paragraph 0035) and which is preferably present in an amount of from 0.5 to 15 parts by weight (paragraph 0035).  
Kavanagh is drawn to pressure sensitive adhesive compositions comprising an acid functional (meth)acrylate copolymer (abstract). Kavanagh indicates crosslinking agents such as multifunctional benzophenones and triazines but indicate that these kind of crosslinking agent posses certain drawbacks (paragraph 0006). Kavanagh teaches that the use of aziridine crosslinking agent affords a number of advantages as compares to the use of conventional crosslinkingg agents for (meth)acrylic adhesives. These advantages include decrease sensitivity of the crosslinkable composition to oxygen; the avoidance of evolution of any toxic or corrosive by products ; the capability to be used as a post curing crosslinking agent as well as providing ease of synthesis , high solubility in component monomers or organic solvent and low cost starting materials (paragraph 0010). 
It should be noted that aziridine crosslinking agents would also be considered to be amine crosslinking agents as the aziridine group is a cyclic amine. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the pressure sensitive composition of Clapper in view of Ander and Tanaka to replace the crosslinker of Clapper with the aziridine crosslinking agent of Kavanagh for the purpose of providing the improved properties of the aziridine crosslinking agent over traditional crosslinking agents as taught by Kavanagh, thereby giving the claimed crosslinking agent.


5.	Claim 11-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapper (US 2011/02377725 A1) in view of Ander (US 2006/0052561 A1) and Tanaka (US 2016/0017194 A1) as applied to claim 1 and 17 above, and further in view of Traser (US 2014/0234562 A1).
	Concerning claim 11-12  and 18-19 Clapper in view of Ander and Tanaka teaches the pressure sensitive sheet of claim 1 as is indicated above. Clapper further teaches that the pressure sensitive adhesive composition can be crosslinked including by post added crosslinkers such as multifunctional benzophenones and triazines (paragraph 0039) which would be considered to be crosslinking agents. 
Clapper does not specifically teach the use of one of the claimed crosslinking agents. 
Traser is drawn to pressure sensitive adhesives made from Guerbet (meth)acrylates (abstract and paragraph 0021). Traser teaches that pos added crosslinkers such as multifunctional benzophenones and triazines can be used as crosslinking agents (paragraph 0049) and further teaches that other crosslinking agents which can be used include isocyanate compounds (paragraph 0050). As such these crosslinking agents are substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the pressure sensitive composition of Clapper in view of Ander and Tanaka to replace the crosslinker of Clapper with the isocyanate crosslinking agent of Traser because Traser teaches that the isocyanate crosslinking agents and the crosslinking agents of Clapper are substantially equivalent and interchangeable with one another.

6.	Claims 1-6, 8, 10-12, 17-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Traser (US 2014/0234562 A1) in view of Ander (US 2006/0052561 A1) or alternatively Traser (US 2014/0234562 A1) in view of Ander (US 2006/0052561 A1) and Tanaka (US 2016/0017194 A1).
Concerning claim 1, 8, 20 Traser teaches a multilayer pressure sensitive adhesive having a first pressure sensitive adhesive layer (abstract) which corresponds to the claimed pressure sensitive adhesive sheet having a pressure sensitive adhesive layer formed from a pressure sensitive adhesive composition.  The pressure sensitive adhesive is indicated to be a (meth)acrylate adhesive comprising at least one monomer derived from a 2 alkyl alkanol also known as Guerbet alkanols (paragraph 0021). The molar carbon number average of the 2-alhyl alkanols of the Guerbet (meth)acrylates is from 12 to 32 carbon atoms (paragraph 0023). The Guerbet (meth)Acrylate is indicated to be present in an amount of the adhesive copolymer of 51-99 part by weight relative to 100 parts of total monomer (paragraph 0028) which would indicate that the acrylic polymer is a polymer of monomer that include more than 50% by weight of acrylic monomers as the guerbet (meth)acrylates would be considered to be acrylic monomers. 
Traser indicates that it is highly desirable to replace all or part of the petroleum based feed stocks used in acrylic pressure sensitive adhesives with those derived from renewable sources such as plats (paragraph 0032). Additionally it is preferred that in particular the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034). 
Traser indicates that the pressure sensitive adhesive composition includes a tackifer  and that the tackifier can include hydrogenated rosin resins, hydrogenated esterified rosin resins and hydrogenated terpene resins and the tackifier is indicated to be present in an amount of from 5 to 30 parts per 100 parts of the (meth)acrylate ester polymer (paragraph 0076). This range of the amount of the tackifier is within the claimed range of less than 40 parts by weight or less to 100 parts of the acrylic polymer and is within the alternatively claimed range of 35 parts by weight or less . 
Concerning the amount of biomass derived carbon atoms, the amount of biomass derived carbon atoms in the acrylic polymer would be a result of the production process used to make acrylic polymer of the pressure sensitive adhesive and in particular from what starting materials are used to make the acrylic polymer, even though the final acrylic polymer has the same chemical structure.  As such the amount of the biomass derived would be considered to be a product by process limitation. 
Traser does not explicitly teach that the alkyl having the biomass derived alkyl group with 14 or more carbon atoms at its ester terminus is present in an amount of 10% by weight or more, at least 50% of all carbons in the pressure sensitive adhesive are biomass derived carbons, that at least 50% of all carbons in the tackifier are biomass derived carbons, or the particular peel strength of the pressure sensitive adhesive sheet. 
Concerning the amount of alkyl (meth)acrylate having the biomass derived alkyl group with 14 or more carbon at its ester terminus as is stated above Traser indicates that the Guerbet (meth)Acrylate is indicated to be present in an amount of the adhesive copolymer of 51-99 part by weight relative to 100 parts of total monomer (paragraph 0028) and that these Guerbet (meth)acrylates have a alkyl group which is from 12 to 32 carbon atoms (paragraph 0023) and that the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034).  As such when the alkyl group which is used has a number of 14 or more which make up approximately 90.4 % of the range of the carbon atoms indicated by Traser, this would give the claimed amount of the alkyl  (meth)acrylate having the biomass derived alkyl group with 14 or more carbon atoms at its ester terminus as this would result in 51-99 wt% of monomer being of this group which is inside the claimed amount of 10% by weight or greater.  As such the number of carbon atoms in the Guerbet (meth)acrylate taught by Traser provides a greatly overlapping range with the claimed range of the number of carbon atoms. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed the alkyl (meth)acrylate having the biomass derived alkyl group with 14 or more carbon atoms at its ester terminus in the claimed amount because Traser teaches the (meth)acrylate with a greatly overlapping amount of carbon atoms present in the claimed amount. 
Concerning the claimed indication that at least 50% of all carbon in the pressure sensitive adhesive are biomass derived carbons.  Traser teaches further teaches that at least 40 wt% of the pressure sensitive adhesive composition can be preferably derived from biological material (paragraph 0131).  This wt % would indicate at least an overlapping range with the claimed number of carbons in the pressure sensitive adhesive being biomass derived carbons as if large wt% of the pressure sensitive adhesive are derived from biological material then large amount of the carbon will be a well. 
Additionally, as is indicated above Traser teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). It should be noticed that the monomer formed from Guerbet alkanols are indicated to comprise C12-C32 alkyl groups (paragraph 0023). The acrylate or methacrylate group would comprise from 3 to 4 carbon atoms.  This indicates that if the Guerbet alkanols are 100 % biomass derived that the monomer comprises approximately 75 % to 91.4 % of bioderived carbons.  This with the amount of the Guerbet (meth)acrylate in the monomer of from 51-99 wt% would indicate that the amount of biomass derived carbons in the acrylic polymer will be at very least an overlapping range with the claimed range of greater than 50 wt% or 60 wt%. 
Traser also generally teaches that it is both economically and socially beneficial to replace some or all of the petroleum based feedstocks with those derived from renewable sources such as plants (paragraph 0032). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of biomass derived carbons in the pressure sensitive adhesive because Traser teaches both an overlapping range with the claimed ranges of the biomass derived carbon atoms and further generally teaches that it is both economically and socially beneficial to replace some or all petroleum feedstock with those derived from renewable sources such as plants. 
Concerning the amount of carbons in the tackifier which are biomasss derived carbons Traser further teaches that the pressure sensitive adhesive composition includes a tackifer and that the tackifier can include hydrogenated rosin resins, hydrogenated esterified rosin resins and hydrogenated terpene resins and the tackifier is indicated to be present in an amount of from 5 to 30 parts per 100 parts of the (meth)acrylate ester polymer (paragraph 0076). Concerning the tackifier it should be noticed that terpene and rosin are known plant products and so the terpene or rosin based tackifier resins of Traser would be expected to have at least some biomass derived carbon atoms.  
Applicants specification indicates that rosin based and terpene based tackifier resins would correspond to tackifiers that are derived from a plant which are used to increase the biomass carbon ratio of the pressure sensitive adhesive (applicants specification paragraph 0079).  As such the rosin and terpene based tackifiers of Traser would be expected to have the claimed amount of the biomass carbon atoms as they are among the listed plant based which are used to provide the indicated biomass carbon ratio of the tackifier. Traser teaches further teaches that at least 40 wt% of the pressure sensitive adhesive composition can be preferably derived from biological material (paragraph 0131) which would include the tackifier present in the pressure sensitive adhesive composition.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use rosin or terpene based tackifiers of Traser which correspond to the claimed tackifier in the claimed amount having the claimed biomass derived amount of carbons because Traser teaches that these tackifiers are tackifiers that can be used in the pressure sensitive adhesive composition. 
Alternatively if this is not the case Tanaka is drawn to pressure sensitive adhesives that have a biomass degree of 50% by weight or more a biomass degree of 50% by weight or more and preferably 60% by weight or more and more preferably 70% by weight or more (paragraph 0020) which are indicated to be capable of being acrylic pressure sensitive adhesives (paragraph 0022).  Tanaka further teaches that rosin or terpene based tackifiers produced from a plant-derived raw material is preferably used as tackifier so that the biomass degree can be increased (paragraph 0058).  In order for the tackifier to increase the biomass degree of the pressure sensitive adhesive composition that is indicated to have a biomass degree of 50% by weight or more, the tackifier must have a biomass degree of 50 % by weight or more. Examples include raw rosin such as gum rosin,  wood rosin and tall oil rosin (paragraph 0061) which would be expected to be made of 100% biomass carbon atoms as these tackifiers are a biologically made product.  Tanaka further teaches that the high biomass degree is desired because petroleum based pressure sensitive adhesives contribute to the depletion of oil resources and are not environmentally conscious because of the emission of carbon dioxide as such the use of plant derived raw materials has been recommended (paragraph 0004). 
It would have been obvious to alter the composition of Traser to have the indicated biomass derived carbon atoms of Tanaka of 50% by mass or more or 60% by mass or more and to include the tackifiers of Tanaka which has a biomass degree of 50% by weight or more in the claimed amount  for the purpose of providing a more environmentally friendly pressure sensitive adhesive and to provide a more environmentally friendly tackifier for the biomass derived pressure sensitive composition of Clapper and Clapper teaches an overlapping range with the claimed range of the amount of the tackifier. 
Traser indicates that there is still a need for pressure sensitive adhesive films having improved adhesion characteristic in particular with respect to peel forces (paragraph 0010) and that the pressure sensitive adhesive films are particularly drawn to  those that combine good peel forces on substrates without the necessity of excessive tackifier use (paragraph 0013), and Indicates that central to all pressure sensitive adhesives is a desired balance of adhesion and cohesion that is often achieved by optimizing the physical properties of the acrylic elastomer such as glass transition temperature and modulus and often tackifiers or plasticizers are used to modulate the Tg and modulus into an optimal pressure sensitive adhesive range (paragraph 0007). 
Traser further teaches that the copolymer of the pressure sensitive adhesive film includes from preferably 0.5 to 15 parts of an acid functional monomers which are preferably ethylenically unsaturated carboxylic acids such as (meth)acrylic acids (paragraph 0056) and can further include additional highly polar monomers such as hydroxyalkyl acrylates  (paragraph 0046) which are indicated to preferably be present in an amount of 0.5 to 10 parts by weight (paragraph 0047). 
Thus given the amounts of both monomers the amount of the carboxyl monomer to the hydroxyl containing monomer is in a range of 30 to .05
This is an overlapping range with the claimed range of greater than 1. 
Traser further teaches that the thickness of the pressure sensitive adhesive layer is from 25 micron to 3000 micron and gives an example of a range of 20 to 200 microns (paragraph 0092). This is an overlapping range with the claimed range of less than 100 microns. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use a pressure sensitive adhesive having the claimed combination of carboxy group containing monomer and hydroxy group containing monomer with the claimed content ratio because Traser teaches that both carboxy group containing monomers and hydroxy group containing monomers can be used in the polymer and provides amounts of each monomer which would indicate an overlapping range with the claimed content and it would be obvious to use the claimed thickness of the pressure sensitive adhesive layer because Traser teaches an overlapping range with the claimed range of the thickness of the pressure sensitive adhesive layer. 
Ander is drawn to pressure sensitive adhesives (abstract) and teaches that the use of acrylic acid monomer helps provide high adhesion  to polar surfaces because of the strong interaction of the strongly polar carboxyl group of acrylic acid to  the polar or semipolar substrates (paragraph 0008) which would include metals (paragraph 0004) such as stainless steel.  Additionally Ander indicates that the use polar (meth)acrylates such as 2-hydoxyethyl acrylate, 3-hydroxypropyl acrylate and 4-hydroxybutyl acrylate can help provide high tack for pressure sensitives adhesives by the presence of the polar groups such as  hydroxyl groups (paragraph 0012).  The use of the monomers such as the hydroxy containing (meth)acrylates is indicated to improve the adhesion of the pressure sensitive adhesive up to 50 N/25 mm to polar surfaces (paragraph 0040), which would correspond to 40 N /20 mm. The use of these monomers is also indicated to improve the adhesion to substrates that are non polar (paragraph 0040). As such Ander teaches that both acrylic acid and hydroxyethylacrylate can be used to increase adhesion to polar substrates such as stainless steel, and that this improvement as provided by the monomer can provide an adhesion of up to 40 N/20 mm. The indication of adhesion would correspond to the claimed property of peel strength and would indicate a higher amount of peel strength then is claimed. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the amount of carboxylic acid monomer and hydroxyalkyl acrylate monomer present in the pressure sensitive adhesive composition of Traser for the purpose of providing improved adhesion as is taught by Ander for the purpose of providing improved adhesion because Traser indicates that the pressure sensitive adhesive is intended to provide good peeling adhesion and teaches monomers which Ander indicates provide improved adhesion including to polar substrates such as stainless steel and which indicates a desired level of adhesion which is within the claimed range of the peel strength, thereby resulting the claimed peel strength.  
Concerning claim 2 Traser indicates that the Guerbet (meth)Acrylate is indicated to be present in an amount of the adhesive copolymer of 51-99 part by weight relative to 100 parts of total monomer (paragraph 0028) and that these Guerbet (meth)acrylates have a alkyl group which is from 12 to 32 carbon atoms (paragraph 0023) and that the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034).  This would indicate an overlapping range with the claimed range of the alkyl (meth)Acrylate having the biomass derived alkyl group with 12 or more carbon atoms of 70% or more as the range of the Guerbet (meth)acrylate is indicated to be from 51 to 99 wt% of the polymer. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the alkyl  (meth)acrylate having the biomass derived alkyl group with 12 or more carbon atoms at its ester terminus in the claimed amount because Traser teaches the (meth)acrylate is present in an overlapping range with the claimed range. 
Concerning claim 3 Traser indicates that the Guerbet (meth)Acrylate is indicated to be present in an amount of the adhesive copolymer of 51-99 part by weight relative to 100 parts of total monomer (paragraph 0028) and that these Guerbet (meth)acrylates have a alkyl group which is from 12 to 32 carbon atoms (paragraph 0023) and that the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034).  
Guerbet alkanol ester (meth)acrylates are indicated to have a structure of (paragraph 0027)

    PNG
    media_image2.png
    86
    188
    media_image2.png
    Greyscale

Where R1 and R2 are each independently C4 to C14 saturated and branched or linear alkyl.  As such the Guerbet alkanol ester (meth)acrylate would be considered to be a branched alkyl group with 12 or more carbon atoms at its ester terminus. 
This would indicate a range of the Guerber alkanol ester (meth)acrylate within the claimed range of the alkyl (meth)Acrylate having the biomass derived alkyl group with 12 or more carbon atoms of 20% or more as the range of the Guerbet (meth)acrylate is indicated to be from 51 to 99 wt% of the polymer. 
Concerning claim 4 Traser further teaches that present in the pressure sensitive adhesive film are (meth)acrylate adhesives comprising at least one monomer derived from  2-alkyl alkanol (paragraph 0021) ) and that the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034) indicating that more than one of the monomers can be derived from the indicated 2-alkyl alkanol.  Traser further teaches that the Guerbet alkanol can be made using mixtures of starting materials in a Guerbet reaction causing condensation to a mixture of alkanol products (paragraph 0025) and indicates that there is a carbon number average of the 2-alkyl alkanols of the guerbet (meth)acrylates (paragraph 0023) which would indicate that a mixture of different length guerbet (meth)acrylates can be use. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use a mixture of 2 or more alkyl (meth)acrylates having biomass derived alkyl groups with 12 or more carbon atoms because Traser indicates that more than one Guerbet (meth)acrylate having the indicated number of carbon atoms can be use which would correspond to the claimed 2 or more. 
Concerning claim 5 Traser further teaches that the copolymer of the pressure sensitive adhesive film includes from preferably 0.5 to 15 parts of an acid functional monomers which are preferably ethylenically unsaturated carboxylic acids such as (meth)acrylic acids (paragraph 0056). This is an overlapping range with the claimed range of more than 1% by weight. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of carboxy group containing monomer because Traser teaches an overlapping range with the claimed range. 
Concerning claim 10 Traser indicates that the Guerbet (meth)Acrylate is indicated to be present in an amount of the adhesive copolymer of 51-99 part by weight relative to 100 parts of total monomer (paragraph 0028) and that these Guerbet (meth)acrylates have a alkyl group which is from 12 to 32 carbon atoms (paragraph 0023) and that the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034).  The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0027)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0027). This corresponds the claimed monomer structure where the claimed R2 is a C6-C18 alkyl and where the claimed  R3 is a C4-C14 alkyl which are within the claimed range.  Moreover the claimed sum of R2 and R3 from the monomer of Traser would range from 10 to 30 which is an overlapping range with the claimed range of 22 to 34.  As such the monomer of Traser differs from the claimed monomer only in the total number of carbon atoms in the alkyl group but teaches an overlapping range with the claimed range 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomer in the pressure sensitive adhesive of Clapper because Clapper teaches a monomer having the same structure and having an overlapping range with the claimed range of carbon atoms. 
Concerning claim 11-12, 18 Traser further teaches that the pressure sensitive adhesive composition which makes the pressure sensitive adhesive sheet can further include a crosslinking agent such as isocyanates and epoxy containing crosslinking agents (paragraph 0050). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use one of the claimed crosslinking agents because Traser teaches that a crosslinking agent can be used and indicates that isocyanate and epoxy crosslinking agents can be used in the pressure sensitive composition. 
Concerning claim 17 Traser in view of Ander or Traser in view of Ander and Tanaka does not specifically teach that the pressure sensitive adhesive sheet is capable of not falling off for at least 60 minutes in a heat resistant holding power test carried out with a load of 500 g at a temperature of 80°C. 
	Traser in view of Ander or Traser in view of Ander and Tanaka does however teach the claimed composition having the claimed components as is indicated above, including that increasing the amount of particular monomers such as acrylic acid and hydroxyethyl acrylate will increase the adhesive capability of the pressure sensitive adhesive. 
The claimed property of the pressure sensitive adhesive as a measurement of the adhesive capability of the adhesive sheet. 
As such this property would be expected to result from the adhesion of the monomers, which result from the tailoring of the carboxy and hydroxy monomers used to increase the adhesion of the pressure sensitive adhesive. 
Concerning claim 19 Traser in view of Ander or Traser in view of Ander and Tanaka does not specifically teach that the pressure sensitive adhesive sheet is capable of not falling off for at least 60 minutes in a heat resistant holding power test carried out with a load of 500 g at a temperature of 80°C. 
	Traser in view of Ander or Traser in view of Ander and Tanaka does however teach the claimed composition having the claimed components as is indicated above, including that increasing the amount of particular monomers such as acrylic acid and hydroxyethyl acrylate will increase the adhesive capability of the pressure sensitive adhesive. 
The claimed property of the pressure sensitive adhesive as a measurement of the adhesive capability of the adhesive sheet. 
As such this property would be expected to result from the adhesion of the monomers, which result from the tailoring of the carboxy and hydroxy monomers used to increase the adhesion of the pressure sensitive adhesive. 
Traser further teaches that the pressure sensitive adhesive composition which makes the pressure sensitive adhesive sheet can further include a crosslinking agent such as isocyanates and epoxy containing crosslinking agents (paragraph 0050). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use one of the claimed crosslinking agents because Traser teaches that a crosslinking agent can be used and indicates that isocyanate and epoxy crosslinking agents can be used in the pressure sensitive composition. 
Concerning claim 23 Traser in view of Ander or Traser in view of Ander and Tanaka teaches the pressure sensitive adhesive composition of claim 1 as is indicated above.  
Traser does not explicitly provide that  the monomers include the alkyl (meth)acrylate having the biomass derived alkyl group with 12 or more carbon atoms at its ester terminus of more than 70% by weight, that the alkyl group consists of those with 14 or more carbon atoms, that the alkyl group includes a alkyl group with 22 or more carbon atoms and that the monomer includes 2 or more species of alkyl (meth)acrylate having different biomass derived alkyl group  with the monomer used int largest quantity being present at 90% or lower of the bio masse derived alkyl (meth)acrylate content. 
Traser indicates that the Guerbet (meth)acrylate is indicated to be present in an amount of the adhesive copolymer of 51-99 part by weight relative to 100 parts of total monomer (paragraph 0028) and that these Guerbet (meth)acrylates have a alkyl group which is from 12 to 32 carbon atoms (paragraph 0023) and that the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034).  The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0027)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0027). This corresponds the claimed monomer structure where the claimed R2 is a C6-C18 alkyl and where the claimed  R3 is a C4-C14 alkyl which are within the claimed range.  Moreover the claimed sum of R2 and R3 from the monomer of Traser would range from 10 to 30 which is an overlapping range with the claimed range of 22 to 34.  When this branched alkyl monomer has a number of carbon atoms of 22 or higher this corresponds to the components of the claimed composition consisting of 14 or more carbon atoms at its terminus and including a alkyl group with 22 or more carbon atoms at its terminus.  
Traser further teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The amount of 51-99 parts by weight of the Guerbet (meth)acrylate ester monomer out of 100 parts by weight corresponds to an overlapping range with the claimed range of more than 70%.  
Traser further teaches that the Guerbet alkanol can be made using mixtures of starting materials in a Guerbet reaction causing condensation to a mixture of alkanol products (paragraph 0025) and indicates that there is a carbon number average of the 2-alkyl alkanols of the guerbet (meth)acrylates (paragraph 0023) which would indicate that a mixture of different length guerbet (meth)acrylates can be use. 
The use of a single guerbet monomer would result in a 100 % ratio of the total of biomass of one Guerbet monomer and 0 % of any other monomer. Any mixture must have less than 100% and one of ordinary skill in the art would recognize as each of these monomers can be used alone any mixture of these monomers can be used, such as equal amounts of 2 monomers resulting is a 50% ratio, as each monomer can be used alone and so can be used in any ratio of from 0 to 100% of the other biomass derived alkyl (meth)acrylates.  This would provide an overlapping range with the claimed range of 90% by weight or lower of the total biomass derived alkyl (meth)acrylate. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art to use a combination of Guerbet (meth)acrylates having a branched alkyl group of 2 or more carbon atoms, in the claimed ratio and the claimed amount to form the claimed pressure sensitive adhesive composition because Traser teaches that at least one guerbet (meth)acylate monomer is used which includes 2 or more, and teaches overlapping ranges as to the number of carbon atoms in the guerbet (meth)acylate monomer, amount of guerbet (meth)acylate monomer and ratio of the guerbet (meth)acylate monomers to one another.

7.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Traser (US 2014/0234562 A1) in view of Ander (US 2006/0052561 A1) and Tanaka (US 2016/0017194 A1).
Concerning claim 21-22 Taser in view of Ander or Traser in view of Ander and Tanaka Teaches the pressure sensitive adhesive sheet according to claims 1 and 20. Traser further teaches that the tackifier can include terpene resins (paragraph 0076) but does not specifically indicate that the terpene based tackifier is a terpene phenol based resin. 
Tanaka teaches that the tackifier is preferably a terpene based tackifier produced from a plant derived raw material so that the biomass degree can be increased (paragraph 0058). Examples of these terpene based tackifiers include terpene phenol resins  and phenol modified terpene based resins (paragraph 0059) which correspond to the  claimed terpene phenol based resin. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed terpene phenol based resin because Traser teaches the tackifier can be a terpene based resin and Tanaka teaches that terpene based resins including terpene phenol resins and phenol modified terpene based resins are useful for increasing the biomass degree of the adhesive. 

Response to Arguments
8.	Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. Applicant argues regarding the rejection over clapper in view of Ander and Tanaka that an object or advantage of the adhesive of Clapper is the alleged exceptional adhesion to a low surface energy substrate.  While it might be possible to modify the acrylic polymer to obtain a peel strength of 14 N/20 mm or grater to stainless steel, the Examiner has not provided any reason why one of ordinary skill in the art would desire to modify the adhesive of Clapper with respect to stainless steel.  That is the Examiner’s assertion that it would have been obvious to arrive at the claimed peel strength with respect to stainless steel appears to be based on improper hindsight particularly since the focus of Clapper is to provide adhesion to a low surface energy substrate. 
This argument is not found to be persuasive as Clapper teaches that the adhesives are particularly useful for forming strong bonds to low surface energy substrates, they are also indicated to be capable of bonding to higher surface energy substrates such as metals (paragraph 0069), and Clapper additionally tests adhesive in regard to stainless steel (paragraph 0082) indicating that Clapper is concerned with the adhesion to stainless steel in addition to the low surface energy substrates. Ander additionally indicates that the method used to increase the adhesion to polar surfaces also increased the adhesion to nonpolar surfaces (paragraph 0040). As such improper hindsight was not sued as Clapper is concerned with the adhesion to both low surface energy substrates and higher surface energy substrates and the method of Ander is indicated to help with the adhesion to both of these types of substrates. 
Applicant argues that Ander teaches that the adhesiveness to nonpolar surfaces such as polyethylene or polypropylene, that a value of more than 15 N/25 mm is already considered high. Thus Clapper already provides high adhesiveness of up to 15N/25 mm (101N/dm=25.25N/25 mm) accordingly it would not have been obvious to modify Clapper based on Ander because Clapper already has high adhesiveness. 
This argument is not found to be persuasive because a high adhesiveness is not an indication that an even more improved adhesion would not be useful. Additionally the fact that one example of Clapper teaches a high value of 101 N/dm of peel performance does not indicate that all of the examples of Clapper teach this high adhesion, or could not use improved adhesion. Also the example of Clapper that has 101 N/dm appears to be an example for the adhesion to stainless steel (paragraph 0099 Table 6 example 25) not to a non polar surface. Ander teaches that the use of a polar monomer such as 2-hydoxyethyl acrylate, 3-hydroxypropyl acrylate and 4-hydroxybutyl acrylate can help provide high tack for pressure sensitives adhesives by the presence of the polar groups such as hydroxyl groups (paragraph 0012).  The use of the monomers such as the hydroxy containing (meth)acrylates is indicated to improve the adhesion of the pressure sensitive adhesive up to 50 N/25 mm to polar surfaces (paragraph 0040), which would correspond to 40 N /20 mm and which is higher than the indicated example of clapper having 101 N/dm. This would be of particular interest to one of ordinary skill in the art considering Clapper as Clapper is specifically concerned with the adhesion of the adhesive (para graph 0001 0004 0007) and teaches the use of hydroxy containing monomers such as hydroxy ethyl (meth)acrylate (paragraph 0037). As such Anders teaches that the monomer of Clapper can be used to improve the adhesion of the polymer of Clapper which would provide one of ordinary skill in the art at the time of filling to improve the adhesion of the polymer of Clapper. 
Applicant further argues that Ander leads one away from the use of carboxylic acid containing monomers such as acrylic acid.  Thus based on Ander one of ordinary skill in the art would modify Clapper to exclude the use of acrylic acid if the desired adhesiveness to stainless tell was desired. Particularly all of the examples of Clapper employ acrylic acid and hydroxyethyl acrylate in combination whereas Ander uses AA and HEA in the comparative examples to show CO2 formation that is undesirable in Ander. In addition in the other working examples AA is not used. Ander states polar (meth)acrylates which do not contain carboxyl groups but which are selected form the group of hydroxy (meth)acrylates may be employed, and also indicates that the use of acrylic acid to achieve high initial adhesion to polar surfaces is connected with serious disadvantages. The disclosure of Ander would substantially lead on away form combining Ander with Clapper that uses AA and HEA in combination. Accordingly it would not have been obvious to modify Clapper based on Ander to arrive at that claimed invention including a carboxy group containing monomer and a hydroxy group containing monomer with a specific ratio higher than 1.0 because Ander would lead away from the use of acrylic acid in order to achieve the desired adhesive strength. 
This argument is not found to be persuasive as Ander is not being used to indicate that acrylic acid is to be used but merely to indicate that acrylic acid is a monomer known to improve adhesion and that other monomers such as hydroxy (meth)acrylates are also known to improve adhesion. Clapper already teaches that the pressure sensitive composition may further comprise an acid containing monomer (paragraph 0034) which is generally selected form ethylenically unsaturated carboxylic acids (paragraph 0035) and which is preferably present in an amount of from 0.5 to 15 parts by weight (paragraph 0035).  Clapping additionally indicates that pressure sensitive adhesive copolymer can further comprise polar monomers (paragraph 0035) of which preferred ones includes 2-hydroxyethyl (meth)acrylate and which are indicated to be present in amounts of preferably 0.5 to 10 parts by weight based on 100 parts by weight total monomer (paragraph 0038).  Ander teaches that the use of acrylic acid monomer helps provide high adhesion to polar surfaces because of the strong interaction of the strongly polar carboxyl group of acrylic acid to the polar or semipolar substrates (paragraph 0008) which would include metals (paragraph 0004) such as stainless steel.  Additionally Ander indicates that the use polar (meth)acrylates such as 2-hydoxyethyl acrylate, 3-hydroxypropyl acrylate and 4-hydroxybutyl acrylate can help provide high tack for pressure sensitives adhesives by the presence of the polar groups such as  hydroxyl groups (paragraph 0012).  The use of the monomers such as the hydroxy containing (meth)acrylates is indicated to improve the adhesion of the pressure sensitive adhesive up to 50 N/25 mm to polar surfaces (paragraph 0040), which would correspond to 40 N /20 mm. The indication of Ander that acrylic acid has a disadvantage due to the high affinity of the monomer with polar and semi polar solvents (paragraph 0009) and its strong reactivity with reactive chemical compounds due to reacting with isocyanates (paragraph 0010) does not change that Ander teaches that it provides high adhesion to surfaces because of the strong polar carboxyl group (paragraph 0008-0009).  Ander is only used to indicate which monomers already taught by Clapper provide improved adhesion to the pressure sensitive adhesive, and how large an improvement of the adhesive properties can be.  As such the fact that Ander does not desire a carboxyl containing polar monomer because this monomer is reactive does not change the monomers used by Clapper or that Ander teaches particular monomers provide good adhesion. 
Applicant further argues the role of the primary monomers taught in Ander are essential and important for achieving high adhesive force are being ignored. Ander states the task of the present invention to provide an press sensitive adhesive which has high tack. The desired high tack of the inventive pressure sensitive adhesives is achieve by polar acrylates such as 2-hydroxyethyl acrylate. Important for achieving a high tack are polar groups in the acrylates which are capable of forming hydrogen bridges to the substrate. These groups include hydroxy amino and thiol groups. Ander states that the inventive adhesives can be prepared form 1 to 50 wt% of polar (meth)acrylates with at Tserevitinov hydrogen 50 to 99 wt of apolar (meth)acrylates and technically significant representatives of this class are methyl (meth)Acrylate ethyl acrylate, butyl acrylate, hexyl (meth)acrylate, isooctyl acrylate, ethylhexyl acrylate, isodecyl (meth)Acrylate, isobonyl (meth)Acrylate, alkyl (meth)acrylatemides. Ander discloses that the examples of apolar (meth)acrylates are limited to C1-C10 alkyl (meth)Acryaltes and uses only isodecyl  methacrylate as alkyl (meth)acrylates in the working examples. Ander does not teach that the claimed peel strength of 14 N/20 mm or greater to stainless steel plate is obtained with use of an acrylic polymer including a n alkyl (meth)acrylate having alkyl group with 12 or more carbon atoms at is ester terminus. 
This argument is not found to be persuasive as Ander does not require that the apolar (meth)acrylate monomer have less than 10 carbon atoms but instead teaches that suitable non polar  acrylates or methacrylates are those for example of esterification products of acrylic acid an monohydric alcohols (paragraph 0015). This does not put a particular limit on the number of carbon atoms present in apolar monomer. Ander indicates that products of C4-C-15 alcohols can be employed such as C6-C10 alcohols (paragraph 0015), which would at very least be an overlapping range with claimed number of carbon atoms. Additionally Ander is not being used to indicate the presence of acrylate monomers having 12 or more carbon atoms at its ester terminus. And as indicated in the discussion of the rejection above Clapper teaches this already. Ander is used to indicate that the monomers of acrylic acid and hydroxyethyl acrylate are known to provide improved adhesion to the adhesive, which Ander directly states. 
Applicant further argues that the examiner alleges the use of acrylic PSAs, however Tanaka only uses polyester based PSAs and rubber based PSAs in the working examples. In addition an acrylic PSA is used in Comparative example 1 of Tanaka and exhibited results inferior to that of the working examples in particular with respect to holding power repulsion resistance. Furthermore the adhering strength to PC  is 10.5 N/20mm which is lower than most of the working examples in Tanaka. From the disclosure of Tanaka it is submitted that one of ordinary skill in the art would not have use the tackifier disclosed in Tanaka in an amount of 40 parts by weigh to less to 100 parts of acrylic polymer to obtain an acrylic PSA having higher peel strength to SUS. As such it would not be obvious to one of ordinary skilled in the art to have arrived at the claimed invention based on Tanaka. 
This argument is not found to be persuasive as Tanaka does indicate that acrylic PSA can be used  (paragraph 0022). That the examples teach the use of different types of pressure sensitive adhesive is not a teaches against acrylic pressure sensitive adhesives. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.II. 
Tanaka further teaches that rosin or terpene based tackifiers produced from a plant-derived raw material is preferably used as tackifier so that the biomass degree can be increased (paragraph 0058). Tanaka further teaches that the high biomass degree is desired because petroleum based pressure sensitive adhesives contribute to the depletion of oil resources and are not environmentally conscious because of the emission of carbon dioxide as such the use of plant derived raw materials has been recommended (paragraph 0004). Tanaka is not used in order to provide the acrylic polymer of the claimed invention or the peel strength of the claimed invention but to teach the use of high biomass tackifiers for pressure sensitive adhesive compositions.  Clapper teaches that the adhesive composition is derived from renewable resources such as plant material (paragraph 0031). The increase in the price of oil and concomitant petroleum derived products, has led to volatile prices and supply for many adhesive products. It is desirable to replace all or part of the petroleum based feedstocks with those derived from renewable resources such as plants, as such materials become relatively cheaper, and are therefore both economically and socially beneficial.  Clapper teaches that a tackifier can be used in the pressure sensitive adhesive (paragraph 0018) and that tackifier which is used can be hydrogenated rosin resins, hydrogenated and esterifed rosin resins, hydrogenated terpene resins (paragraph 0066). Concerning the tackifier it should be noticed that terpene and rosin are known plant products and so the terpene or rosin based tackifier resins of Clapper would be expected to have at least some biomass derived carbon atoms.   Clapper additionally teaches that the tackifier should be used in an amount of from 20 to 150 parts by weight relative to 100 part of the (meth)acrylate polymer (paragraph 0066). As such Tanaka is used to indicate that a particular amount of biomass based carbon in the tackifier is desired and to guide the selection of the tackifier of Clapper to give this amount of biobased carbon and it would have been obvious to one of ordinary skill in the art at the time of filling to use the biobased tackifier of Tanaka in Clapper. 
Applicant further argues that it would not have been obvious for one of ordinary skill in the art to have arrived at the claimed invention including the pressure sensitive adhesive layer has a thickness of 100 micron or less based on the cited art. Clapper teaches the PSA layer with the thickness of 2-500 microns. On the other hand Ander discloses the PSA layers with the thickness of 200 microns and 500 microns. It is common knowledge to one of ordinary skill in the art that a peel strength of a PSA depends on the thickness of the PSA layer. The thicker the PSA layer is the greater the peel strength becomes. Accordingly it is clear that in Ander the high peel strengths is obtained not only by the composition al feature but also due to the considerably thick PSA layers. In view of the technical common knowledge Ander does not teach of suggest a PSA layer having the claimed peels strength with the thickness of 100 micron or less. 
This argument is not found to be persuasive because Clapper teaches that the pressure sensitive adhesive layer can have a thickness of preferably about 25 to 250 microns (paragraph 0068). This is an overlapping range with the claimed range of less than 100 microns.  Clapper also teaches examples of the composition that are indicated to have a 180 °C peel adhesion to stainless steel of values that vary from 32 to 101 N/dm (paragraph 0099 Table 6 examples 12-28) which would correspond to 6.4 to 20.2 N/ 20 mm ( as 1 dm is 100 mm so 5N/20mm would equal 1N/dm). These examples are indicated to have a thickness of 0.08 mm or 80 microns (paragraph 0098).  These values provide an overlapping range with the claimed range of greater than 14 N/ 20 mm and provide one of ordinary skill in the art with an understanding of what range of peel strength would be desired from a pressure sensitive adhesive. Ander as was discussed above teaches that both acrylic acid and hydroxyethylacrylate can be used to increase adhesion to polar substrates such as stainless steel. That Ander teaches a slightly thicker PSA than what is claimed does not change that Ander teaches that the particular monomers are both useful for increasing the adhesion of a pressure sensitive adhesive, particularly as Ander is not used to give the claimed thickness of the pressure sensitive adhesive.  This would provide one of ordinary skill in the art motivation to alter the amount of these monomers present in the polymer of Clapper, within the amounts indicated by clapper, in order to improve the adhesion of the adhesive to give the claimed peel strength. As Clapper teaches an overlapping range with the claimed range of thickness and teaches examples having the claimed thickness it would also be obvious to use the claimed thickness at the same time. As such the rejections are maintained. 
Applicant argues in regard to the rejection of Traser in view of Ander or alternative Traser in view of Ander and Tanaka that Traser discloses an object to provide a pressure sensitive film which has good peel forces on lower surface energy substrate, Thus it is submitted that the examiner’s assertion  that it would have been obvious to arrived at the claimed peels strength with respect to stainless steel  appears to be based on improper hindsight particular since the focus of Traser is to provide adhesion to a low surface energy substrate. 
This argument is not found to be persuasive because Taser indicates that pressure sensitives adhesives are indicated to be able to adhere to a variety of substrates using only moderate pressure to form the bond (paragraph 0002), Traser specifically indicates that though the present adhesive bonds well to low surface energy surfaces the invention is not limited to being bonded to lower surface energy substrates as it has been found the at the inventive adhesives can also bond well to higher surface energy substrates such as metals (paragraph 0098), which would include stainless steel. Moreover the test methods used indicate the use of the adhesive onto metal (paragraph 00143) which would indicate that adhesion to other material besides just low surface energy substrates is important and therefor one of ordinary skill in the art would be concerned with these adhesion to these substrates.  
Applicant further argues it would not have been obvious to modify Traser based on Ander or Tanaka for the reason set forth above with respect to Clapper. 
This argument is not found to be persuasive for the same reasons that the arguments with respect to Clapper in view of Ander and Tanaka where not found to be persuasive as is argued above. 
Applicant further argues that the cited art fails to teach or suggest an acrylic polymer formed from monomer including a carboxy group containing monomer and a hydroxy group containing monomer with a specific ratio higher than 1. 
This argument is not found to be persuasive as Traser teaches that the copolymer of the pressure sensitive adhesive film includes from preferably 0.5 to 15 parts of an acid functional monomers which are preferably ethylenically unsaturated carboxylic acids such as (meth)acrylic acids (paragraph 0056) and can further include additional highly polar monomers  such as hydroxyalkyl acrylates  (paragraph 0046) which are indicated to preferably be present in an amount of 0.5 to 10 parts by weight (paragraph 0047). 
Thus given the amounts of both monomers the amount of the carboxyl monomer to the hydroxyl containing monomer is in a range of 30 to .05
This is an overlapping range with the claimed range of greater than 1. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As such the indicated limitation is found to be obvious and the rejection above is maintained. 

                                                                                  Conclusion
9.           Claims 1-5, 8, 10-12, 17-24 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763   

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763